Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim, 9 and 10 are objected to because of the following informalities:  
lines 2-3, “first compressor configured to perform a decompression operation” is applicant means “first compressor configured to perform a compression operation”?; and
lines 6-7, “second compressor configured to perform second decompression operation” is applicant means  “second compressor configured to perform second compression operation”? Appropriate correction and/or clarification are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-14 and 20 , as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (10,628,364) and Anholt et al (8,495,465).
As per claims 1, 11-14 and 20, Shim discloses a memory system (Fig. 6) comprising:
a memory device (Memory Device 1310a);
a memory controller  (storage controller 1331a) comprising a first interface (Interface (Endpoint) 1335a), a second interface (Interface (Endpoint) 1336a); and
a field programmable gate array (FPGA) comprising a third interface connected to the first interface, a fourth interface connected to the second interface, a fifth interface connected to an external host, and a second data processor configured to perform a second data processing on the first-processed read data and output second-processed read data to the external host via the fifth interface (Figs. 5-6, col. 9, lines 26-35, the operation logic 1352a may be implemented in a hardware circuit configured to perform the processing operation.  In some example embodiments, the peer-to-peer manager 1350a may be implemented in form of a field programmable gate array (FPGA) board or application specific integrated circuits (ASICs) which is/are separate from the storage controller 1331a inside a set of the storage device 1301a.  For example, the operation logic circuit 1352a may be implemented in a reconfigurable logic circuit based on a configuration of the FPGA board) and col. 10, lines 61-62, a host (e.g., the main processor 1101)).  

However, discloses Anholt et al disclose a first data processor configured to perform a first data processing on read data retrieved from the memory device and output first-processed read data via one of the first interface and the second interface (Fig. 1, a memory device (24);
a memory controller (40) comprising a first interface (interface 44), a second interface, and a first data processor (ECC unit 48) configured to perform a first data processing on read data retrieved from the memory device and output first-processed read data (col. 3, lines 62-6, and col. 5, lines33-41, the memory controller encodes that data of each memory page individually with an Error Correction Code (ECC) denoted ECC1, the memory controller 40 communicates with a host 52 for accepting data for storage in the memory device and for outputting data retrieved from the memory device.  Memory controller 40, and in particular unit 48, may be implemented in hardware, e.g., field-programmable gate arrays (FPGAs).  Alternatively, the memory controller may comprise a microprocessor that runs suitable software, or a combination of hardware and software elements) via one of the first interface and the second interface (second interface or second port connected between input/output port 48 and input/output port 52). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to implement the teaching of Shim  with the memory controller that includes a first data processor configured to perform a first data processing on read data retrieved from the memory device, and output first processed read data and stores the encoded pages in the memory as taught by Anholt et al in the invention of Shim so that the memory controller can includes a first data processor configured to perform a first data processing on read data retrieved from the memory device, and output first processed read 
In addition to claims 11-14 and 20, Shim and Anholt et al do not specifically disclose selecting between a normal read path/write path and a highly reliable read path/write path in response to a read request received from an external host. 
However, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, based on the teaching of Shim and Anholt et al, a person skilled in the art would motivate to program the memory system of Shim and Anholt et al to select between a normal read path/write path and a highly reliable read path/write path in response to a read request received from an external host;
upon selecting the highly reliable path, performing a first ECC decoding on read data retrieved from the non-volatile memory device to provide first-processed data, performing a second ECC decoding on the first-processed data to provide second-processed data, and providing the second-processed data to the external host, else
	upon selecting the normal path, performing only the first ECC decoding on the read data to provide the first-processed data, and providing the first-processed data to the external host.
This is because Shim further discloses a storage controller 1331a receives request from Main Processor 1101 (external device) and the storage controller communicated with an Internal Switch and Operation Logic of a Peer-to-Peer Manager 1351a (Fig. 6); and 
Anholt et al further disclose a data storage apparatus, including:
An interface, which is configured to communicate with a memory, and
A processing unit, which is configured to encode each of multiple data in tem individually using a first Error Correction Code (ECC) so as to produce respective encoded data items, and to encode the multiple data items jointly using a second ECC so as to produce a code word of the second ECC (col. 3, liones 21-39).



As per claim 3, the teaching of Shim and Anholt et al have been discussed above.   They do not disclose wherein the first data processor comprises a first ECC engine and is configured such that the read data bypasses the first ECC engine to provide the first-processed read data.   However, Anholt et al disclose a memory controller includes an ECC Unit (48)  and Shim disclose memory controller (1331a)  includes interface (endpoint) (1335a) which connected to receive a request from main processor (host), and an interface (endpoint) (1336a) which connected to an operation logic (1352b) via internal switch (1351b).  Therefore, ift would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to set the read data bypass the first ECC engine to provide the first-processed read data as desired when needed.


Claims 4-5, 10 and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (10,628,364) and Anholt et al (8,495,465) as applied to claims 1-3, 11-14 and 20 above, and further in view of Kim et al (US 2015/0046771).
As per claims 4-5 and 15, the teaching of Shim and Anholt et al have been discussed above.  They do not disclose wherein the first data processor comprises a first ECC engine configured to perform a first ECC decoding on write data received via one of the first interface and the second interface according to a first H-matrix, and

However, Kim et al disclose encoding and decoding data received via according to a parity check matrix-H.  (See paras. [0065]-[0067] and [0079]-[0080]).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Shim and Anholt et al with the encode and decode parity check matrix H as taught by Kim et al in the teaching of Shim and Anholt et al in order for the first data processor comprises a first ECC engine configured to perform a first ECC decoding on write data received via one of the first interface and the second interface according to a first H-matrix, and
the second ECC engine performs the second ECC decoding based on a second H-matrix. 

 As per claim 10, the teaching of Shim and Anholt et al have been discussed above.  They do not disclose wherein the second data processor comprises a redundant array of independent disks (RAID) controller configured to perform a second data processing on the first-processed data to provide the second-processed data to the external host via the fifth interface.
However, Kim et al disclose a redundant array of independent disks (RAID) controller configured to perform a second data processing on the first-processed data to provide the second-processed data to the external host (paras. [0120]-[0123]).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to implement the teaching of Shim and Anholt et al with the redundant array of independent disks (RAID) controller as taught by Kim et al in the teaching of Shim and Anholt et al in order for the redundant array of independent disks (RAID) controller configured to perform a second data processing on the first-processed data to provide the second-processed data to the external host.  
s 6 and 16-17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (10,628,364) and Anholt et al (8,495,465) as applied to claims 1-3, 11-14 and 20 above, and further in view of  Cabrera et al (US 2016/0156671).
Claims 6 and 16-17, the teaching of Shim and Anholt et al have been discussed above.   They do not disclose decryptor; and encryptor.  However, Cabrera et al disclose one or more secure communication protocols and/or end/points used to encrypt/decrypt data (para. [0033]).  Therefore, it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to implement the teaching of Shim and Anholt et al with the decryptor and encryptor as taught by Cabrera et al in the teaching of Shim and Anholt et al so that the first data processor and the second data processor to include encryptor/decryptor in order to perform decryption/encryption operations on the read data/processed read data or write data/processed write data for security purpose to protect data (para. [0005]).


Claims 7-9 and 18-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (10,628,364) and Anholt et al (8,495,465) as applied to claims 1-3, 11-14 and 20 above, and further in view of Lee et al (US 2010/0232550).
Claims 7-9 and 18-19, the teaching of Shim and Anholt et al have been discussed above.   They do not disclose calculators, randomizer/de-randomizer, and decompressor/compressor.  However, Cabrera et al disclose calculators (paras. [0662] and [0667]), randomizer/de-randomizer (paras. [0249] and [0337]), and decompressor/compressor (paras [0612], and [0707]).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Shim and Anholt et al with the calculators (paras. [0662] and [0667]), randomizer/de-randomizer (paras. [0238], [0249] and [0337]), and decompressor/compressor (paras. [0014], [0612], and 

			References Cited by Examiner
10,021,143 (Cabrera et al), disclose method and apparatus for multi-tenancy secrets management in multiple data security jurisdiction zones.  The data security jurisdiction zone secrets policy data is analyzed to determine allowed secrets data with respect to each of the identified data security jurisdiction zones.  A service provider secrets policy includes data security jurisdiction zone secrets policy data for the one or more data security jurisdiction zones. The service provider computing environment determines of the tenant secrets policies satisfy the requirements of the service provider secrets policy.
2017/0279464 (Noh et al), disclose LDPC code encoding method includes determining whether code block cyclic redundancy check (CRC) is attached to a code block based on a channel state or a required error rate. Signal overhead is reduced via selective application kof the code block CRC.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111